ORDER

PER CURIAM.
Jan Davenport (“Employee”) appeals the award of the Labor and Industrial Relations Commission denying her claim for permanent partial disability against her employer, Barnes West Urology, Washington University School of Medicine (“Employer”). We have reviewed the briefs of parties and the record on appeal and find that the award is supported by competent and substantial evidence on the whole record. An extended opinion would have no precedential value. We have, however, provided the parties with a brief memorandum, for their use only, explaining the reason for our decision. The judgment is affirmed pursuant to Rule 84.16(b).